      Case 1-21-40301-ess             Doc 50      Filed 07/06/21    Entered 07/06/21 18:01:13




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------- X
IN RE:                                                     Case No. 1-21-40301 (ESS)

QB WASH, LLC,                                                      Chapter 7
dba Blvd Auto Spa
                           Debtor.
------------------------------------------------------ X

        OBJECTION AND STATEMENT IN RESPONSE TO MOTION OF 138-77
     QUEENS BOULEVARD LLC FOR AN ORDER PURSUANT TO RULE 2004 OF
      THE FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING THE
       PRODUCTION OF DOCUMENTS BY AN ORAL EXAMINATION OF THE
        DEBTOR’S PRINCIPAL AND CERTAIN RELATED PARTIES AND THE
               PRODUCTION OF DOCUMENTS BY THE DEBTOR

TO: THE HONORABLE ELIZABETH S. STONG,
    UNITED STATES BANKRUPTCY JUDGE

        QB Wash, LLC (the “Debtor”), through their attorneys Law Offices of Gregory Messer,

hereby impose their objection to the motion 138-77 Queens Boulevard LLC (the “Landlord”) for

an order directing the oral examination and production of documents from the Debtor in

connection with the Debtor’s bankruptcy case, respectfully represents as follows:

        1.       The Debtor filed a petition under Chapter 7 of the Bankruptcy Code on February

8, 2021 and David Doyaga, Sr. was appointed the Chapter 7 Trustee.

        2.       The Trustee through his counsel has requested substantial documents from the

Debtor all of which have been turned over in an orderly and timely manner.       The Debtor has

been cooperative and responsive. He has answered all of the Trustee’s questions and has sat for

all examinations and turned over all documents that have been requested.
      Case 1-21-40301-ess         Doc 50     Filed 07/06/21     Entered 07/06/21 18:01:13




         3.     The Debtor has attempted to take the place of the Chapter 7 Trustee of the causes

of action he is trying to establish would belong to the Debtor’s estate. The Trustee is a very

experienced professional and has employed experienced and confident counsel. If the Landlord

believes that there is information that the Trustee should see he should bring it to the attention of

the Trustee who would then request the information.

         4.     The Trustee is more than capable of conducting the necessary discovery and to

the extent that the Debtor has in his possession documents and information, they will cooperate

with the Trustee. This effort by the Landlord is duplicative of the role of the Trustee and is

essentially a form of harassment.

         WHEREFORE, it is respectfully request that Court should not permit the landlord to

conduct an investigation which the Trustee should conduct and will continue to conduct.

Dated:    Brooklyn, New York
          July 6, 20221                       Respectfully submitted,

                                               /s/ Gregory Messer
                                       By:    _________________________________
                                              Gregory M. Messer, Esq.
                                              LAW OFFICE OF GREGORY M. MESSER, PLLC
                                              Attorneys for QB Wash LLC
                                              26 Court Street, Suite 2400
                                              Brooklyn, NY 11242
                                              (718) 858-1474
